MEMORANDUM **
Juan Roberto Herrera Barrera, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order adopting and affirming an immigration judge’s decision denying his motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890-91 (9th Cir.2002), and we deny the petition for review.
The agency did not abuse its discretion in denying Herrera Barrera’s motion to reopen for failure to establish “exceptional circumstances” within the meaning of 8 U.S.C. §§ 1229a(b)(5)(C) and 1229a(e)(l). Herrera Barrera’s medical reports do not establish that his complaints of memory loss and forgetfulness amounted to a “serious” illness within the meaning of the statute. See Celis-Castellano, 298 F.3d at 892 (BIA did not abuse its discretion in con-eluding that petitioner’s evidence, consists inS of a declaration and a medical form, to establish that his asthma attack amounted to exceptional circumstances ).
Petitioner’s argument that the agency not consider all of the evidence is not supported by the record.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.